DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regard amended claim 1, the prior arts of record do not teach or disclose a method for natural language processing (NLP), comprising: 
extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content, wherein the set of subgraphs comprises the knowledge; 
encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs, wherein the fixed size graph representation includes at least one filtered subgraph comprising only nodes that satisfy a pre-determined threshold;
applying a text embedding algorithm to the text content to generate a fixed size text representation; and 
classifying the text content based on the fixed size graph representation and the fixed size text representation.

In regard amended claim 10, the prior arts of record do not teach or disclose a system for natural language processing (NLP), comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content, wherein the set of subgraphs comprises the knowledge; encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs, wherein the fixed size graph representation includes at least one filtered subgraph comprising only nodes that satisfy a pre-determined threshold; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation.

In regard amended claim 19, the prior arts of record do not teach or disclose a computer program product for natural language processing (NLP), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: extracting knowledge outside of text content of a NLP instance by extracting a set of subgraphs from a knowledge graph associated with the text content, wherein the set of subgraphs comprises the knowledge; encoding the knowledge with the text content into a fixed size graph representation by filtering and encoding the set of subgraphs, wherein the fixed size graph representation includes at least one filtered subgraph comprising only nodes that satisfy a pre-determined threshold; applying a text embedding algorithm to the text content to generate a fixed size text representation; and classifying the text content based on the fixed size graph representation and the fixed size text representation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 06/15/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476